FILED
                             NOT FOR PUBLICATION                             OCT 26 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TIRATH SINGH,                                     No. 08-73448

               Petitioner,                        Agency No. A095-399-044

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Tirath Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen alleging

ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.

2003), we deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion because it

was filed more than seven months after the BIA’s November 2, 2007, order

dismissing the underlying appeal, see 8 C.F.R. § 1003.2(c)(2), and Singh failed to

demonstrate that he acted with the due diligence required for equitable tolling, see

Iturribarria, 321 F.3d at 897 (equitable tolling available “when a petitioner is

prevented from filing because of deception, fraud, or error, as long as the petitioner

acts with due diligence”); see also Singh v. Gonzales, 491 F.3d 1090, 1096-97 (9th

Cir. 2007).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-73448